






LIMELIGHT NETWORKS, INC.


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the “Amendment”) is made
effective as of January 1, 2015 (the “Effective Date”), by and between Limelight
Networks, Inc. (the “Company”) and George Vonderhaar (the “Executive”).
RECITALS
A.The Company and Executive entered into that certain Employment Agreement dated
as of January 22, 2013 (the “Agreement”); and
B.The Company and Executive desire to amend the Agreement to modify certain
existing aspects of Executive’s employment with the Company. Defined terms used
in this Amendment identified with an initial capital letter have the meaning
given such terms in the Agreement.


NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:


AGREEMENT
1.Compensation. The following will be added as new Section 3(d)(iv) of the
Agreement:
(iv)        In the event that the Company consummates a Change of Control
transaction (as defined below), 50% of Executive’s then outstanding unvested
Equity Awards will vest immediately with such vesting being applied in reverse
order such that the Equity Awards with the latest vesting date first become
non-forfeitable under this provision provided that there remain at least six (6)
months of vesting term remain after application of the reverse order vesting. In
the event Executive’s employment is terminated in connection with a Change of
Control, the balance of Executive’s then outstanding Equity Awards may vest as
provided in Section 7(b) below.
2.Employee Benefits. Section 4(b) of the Agreement is modified to read in its
entirety as follows:
(a)Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers as such
policy exists from time to time, provided that, if the Company (or any successor
in interest) adopts a paid vacation policy that accrues a specified amount of
time for vice president level officers, then Executive will accrue no less than
five (5) weeks annually.

1



--------------------------------------------------------------------------------






3.    Termination of Employment. The second sentence of Section 6 will be
modified as follows:
In the event Executive’s employment with the Company terminates for any reason
(other than Cause), Executive will be entitled to exercise any outstanding
vested stock options until the first to occur of: (i) the date that is one (1)
year following the later of such termination of employment or the date upon
which Executive ceases to be a Service Provider (as defined in the Plan), (ii)
the applicable scheduled expiration date of such award (in the absence of any
termination of employment) as set forth in the award agreement, or (iii) the ten
(10) year anniversary of the award’s original date of grant.
4.    Severance. Section 7(a) and 7(b) of the Agreement is modified to read in
its entirety as follows:
(a)    Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or Executive terminates voluntarily for Good Reason
and such termination is not in Connection with a Change of Control, then,
subject to Section 8, Executive will receive: (i) continued payment of
Executive’s Base Salary (subject to applicable tax withholdings) for twelve (12)
months, such amounts to be paid in accordance with the Company’s normal payroll
policies; (ii) the payment in an amount equal to 100% of Executive’s Target
Annual Incentive for the year in which the termination occurs (subject to
applicable tax withholdings), such amounts to be paid in accordance with the
Company’s normal payroll policies over the course of twelve (12) months, and
(iii) reimbursement for premiums paid for continued health benefits for
Executive (and any eligible dependents) under the Company’s health plans until
the earlier of (A) twelve (12) months, payable when such premiums are due
(provided Executive validly elects to continue coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”)), or (B) the date upon which
Executive and Executive’s eligible dependents become covered under similar
plans.
(b)    Termination Without Cause or Resignation for Good Reason in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause or Executive terminates voluntarily for Good Reason and the
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary for the year in which the termination occurs (subject to applicable tax
withholdings), for twelve (12) months, such amounts to be paid in accordance
with the Company’s normal payroll policies; (ii) the payment in an amount equal
to 100% of Executive’s Target Annual Incentive for the year in which the
termination occurs (subject to applicable tax withholdings), such amounts to be
paid in accordance with the Company’s normal payroll policies over the course of
twelve (12) months; (iii) 100% of Executive’s then outstanding unvested Equity
Awards will vest, and (iv) reimbursement for premiums paid for continued health
benefits for Executive (and any eligible dependents) under the Company’s health
plans until the earlier of (A) twelve (12) months, payable when such premiums
are due (provided Executive validly elects to continue coverage under COBRA), or
(B) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans.
5.    Severance. Section 7(e) of the Agreement is deleted in its entirety.

2



--------------------------------------------------------------------------------






6.    Full Force and Effect. To the extent not expressly amended hereby, the
Agreement remains in full force and effect.
IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.
GEORGE VONDERHAAR
LIMELIGHT NETWORKS, INC.

/s/ George Vonderhaar                /s/ Robert A. Lento                
Signature    Signature
George Vonderhaar        Robert A. Lento    
Executive    Chief Executive Officer    
    


6/19/15                        6/18/15                
Date                            Date

3

